DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1, 3-11 recite limitations “processing unit” and “reading unit” that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “unit” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al.1
With regard to claim 1, Yamada et al. teach fluorescence image analyzer for analyzing a fluorescence image of a cell contained in a sample (see fig. 1, ¶ 31), the fluorescence image analyzer comprising: a light source configured to apply light to the sample (see ¶ 35); an imaging unit configured to capture a fluorescence image of the cell by which fluorescence is generated by applying the light (see ¶ 39: imaging unit); and a processing unit programmed to process the captured fluorescence image, wherein the processing unit is programmed to: obtain a bright point pattern of fluorescence in the captured fluorescence image (see ¶¶ 42, 47, 51-52: processing unit to obtain bright point pattern); select at least one bright point pattern, from among a plurality of bright point patterns that include one or more positive patterns and are associated with at least one of a measurement item or a labeling reagent (see abstract, ¶ 42: selecting reference pattern); and determine what positive pattern, among the selected at least one bright point pattern, corresponds to the obtained bright point pattern, based on the obtained bright point pattern and the selected at least one bright point pattern (see ¶¶ 44, 78: comparison with selected reference patterns).
With regard to claim 2, Yamada et al. teach wherein the plurality of bright point patterns that are associated with the at least one of the measurement item or the labeling reagent further include a negative pattern (see ¶ 70: reference pattern includes at least one negative pattern, ¶ 78: reference pattern corresponding to a measurement item) , and the processing unit determines whether the obtained bright point pattern corresponds to the negative pattern included in the selected at least one bright point pattern, based on the obtained bright point pattern and the selected at least one bright point pattern (see ¶¶ 44, 70, 78: comparison with reference patterns).
With regard to claim 3, Yamada et al teach further comprising a display unit, wherein the processing unit causes the display unit to display a specifying screen that allows, after the measurement item has been specified, the labeling reagent corresponding to the specified measurement item to be specified (see ¶ 78: display screen for selecting measurement item; ¶ 98: information associated with reagent).
With regard to claim 4, Yamada et al. teach wherein the processing unit changes the selected at least one bright point pattern (see abstract, ¶¶ 42, 78: selecting or changing the bright point pattern from a list).
With regard to claim 7, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display a determination result screen including a result of determining what positive pattern, among the selected at least one bright point pattern, corresponds to the obtained bright point pattern (see ¶¶ 80-81: displaying determination results).
With regard to claim 8, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display information of at least one of an abnormal cell count, a proportion of the abnormal cell, a normal cell count or a proportion of the normal cell in the sample (see ¶¶ 80-81, 86, 88: ratio or proportion of normal or abnormal cells).
With regard to claim 9, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display information of at least one of an abnormal cell count, a proportion of the abnormal cell, a normal cell count or a proportion of the normal cell in the sample, together with the fluorescence image of the cell included in the sample (see ¶¶ 80-81, 86, 88: option of displaying fluorescence image along with the determined results).
With regard to claim 10, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display a graph image indicating at least one of a proportion of abnormal cell or a proportion of normal cell in the sample, together with text information indicating at least one of the proportion of abnormal cell or the proportion of normal cell in the sample (see ¶¶ 80-81, 86, 88: displaying character information).
With regard to claim 11, Yamada et al. teach further comprising a display unit, wherein the processing unit causes the display unit to display a determination result regarding a positive pattern for which an abnormal cell count or a proportion of the abnormal cell in the sample is greatest, in a display manner different from that for a determination result regarding another positive pattern (see ¶¶ 80-81, 86, 88).
With regard to claims 12-15 and 18-20, see discussion of corresponding claims 1-4 and 7-9, respectively. 

Claims 5-6, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2018/0299382.